DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Applicant’s duplicate claim set filed 9/23/2021 is under consideration. Claims 1-15 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 10-13 and 15 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Luce et al (2008, Critical Care Medicine, 1655–1675) in view of Hei et al (U.S. PGPUB 2002/0192632), Hess et al, (2002, U.S. Patent 6,447,987), and Cardoso et al (1998, Transfusion, 38(10): 905–907).
Regarding claim 1-2 and 12-13, Luce teaches the whole blood can be leukoreduced and  separated into a RBC component with an additive solution comprising adenine, a plasma component and a platelet component, and that each of these components are prepared in standard transfusion volume (reads on uniform dose) and stored until needed (see pages 1656 and 1658-1659). Regarding claims 10-11, Luce teaches that the leukoreduction step can be performed either during the whole blood collection step or after separating the blood components (see page 1656). Regarding claim 15, Luce teaches that the blood components should be ABO type compatible with the recipient (see page 1662). 

	Hei teaches the number of red blood cells in a sample can be counted (see paragraph [0639]).  Hei teaches separating and platelets and plasma from whole blood and transferring selected volumes of the samples into bags (see paragraphs [0816] and [0817]). Regarding claim 1, Hei teaches platelets were concentrated into 105 mL of autologous plasma and 180 mL of PAS III solution (see paragraph [0820]). Hei teaches the number of platelets in a sample can be counted (see paragraph [0158] and Figure 21A). Regarding claims 1 and 3-5, Hei teaches treating a blood product with a photoactivation compound and irradiating to inactivate contaminating pathogens, including viruses (see paragraphs [0270] and [0272]). Regarding claims 1 and 3-5, Hei teaches the irradiation treatment may be used to decontaminate blood products, in the presence of oxygen, without destroying the in vivo activity, and normally function, for which the products are prepared (see paragraph [0298]). Regarding claims 1 and 3-5, Hei teaches treating a blood product with solvent/detergent is a method to inactivate contaminating pathogens (see paragraph [0008]).
	Hess teaches a method for prolonged storage of red blood cells (see Title and Example 4 in col. 9 & 10). Regarding claim 1, Hess teaches (referring to Examples 4-6), pooling based on ABO-matched units, reduces the largest source of variability in conventional blood storage studies, e.g. different donors (see col. 6 lines 44-49). Regarding claim 1, Hess teaches aliquoting red blood cell concentrate units based on weight (see Example 4 in col. 9).
	Regarding claim 1, Cardoso teaches blood donated to the German Red Cross Blood Transfusion Service is pooled with up to 96 donations pooled into one unit, and that this pooling allows for the pooled samples, instead of each individual sample, to be screened for viruses (see page 905).  

A person of ordinary skill in the art would have had a reasonable expectation of success in adding a storage solution to Luce’s platelet component because Hei establishes that additive solutions can be added to platelet components. The skilled artisan would have been motivated to add a storage solution to Luce’s platelet component because Hei establishes that additive solutions are useful to add to platelet components.
A person of ordinary skill in the art would have had a reasonable expectation of success in pooling blood samples from multiple donors as taught by Hess and Cardoso, in Luce’s method of leukoreducing and separating components from whole blood because both methods are in the same field of endeavor as they both teach methods of preparing blood components. The skilled artisan would have been motivated to pool samples from up to 96 donors as taught by Cardoso, in Luce’s method of leukoreducing and separating components from whole blood, because both Hess and Cardoso teach benefits to pooling blood samples such as reduced sample variability and reducing the number of samples that would need to be screened for specific viruses.
A person of ordinary skill in the art would have had a reasonable expectation of success in adjusting the samples to have a uniform number of red blood cells or platelets in Luce’s method in view of Hei and Hess because Luce establishes that there are standard volumes for 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

Claims 6 and 8 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Luce et al (2008, Critical Care Medicine, 1655–1675) in view of Hei et al (U.S. PGPUB 2002/0192632), Hess et al, (2002, U.S. Patent 6,447,987), and Cardoso et al (1998, Transfusion, 38(10): 905–907) as applied to claims 1-5, 10-13 and 15 above, and further evidenced by Zhang et al (2006, Encyclopedia of Medical Devices and Instrumentation, Second Edition, p. 81-90).
The teachings of Luce in view of Hei, Hess, and Cardoso are discussed and relied upon above. 
Regarding claims 6 and 8, Luce teaches four whole blood samples are 500 mL each (see page 1656).  
Luce in view of Hei, Hess, and Cardoso does not teach the levels of RBCs or platelets in the blood samples. 
Regarding claim 6, Zhang teaches the concentration of RBCs in whole blood is between                         
                            4
                            -
                            6
                             
                            *
                            
                                
                                    10
                                
                                
                                    6
                                
                            
                        
                     cells per µL (see Table 1 on page 81) and therefore there are between about                         
                            2
                            -
                            3
                             
                            *
                            
                                
                                    10
                                
                                
                                    12
                                
                            
                        
                     cells in Luce’s units (concentrated from 500 mL whole blood). Regarding claim 8, Zhang teaches the concentration of platelets in whole blood is between                         
                            0.15
                            -
                            0.5
                             
                            *
                            
                                
                                    10
                                
                                
                                    6
                                
                            
                        
                                             
                            0.75
                            -
                            2.5
                            *
                            
                                
                                    10
                                
                                
                                    11
                                
                            
                        
                     platelets in Luce’s units (concentrated from 500 mL whole blood).
A person of ordinary skill in the art would have had a reasonable expectation of success in incorporating the teachings of Zhang in Luce’s method because Zhang is cited solely as evidence of the number of RBCs and platelets inherently present in a given volume of whole blood. The skilled artisan would have been motivated to use Zhang’s teaching of concentration of blood components because although Luce teaches separating blood into units, Luce does not teach the resulting concentration of blood components in those units.  
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

Claims 7 remains rejected under 35 U.S.C. 103(a) as being unpatentable over Luce et al (2008, Critical Care Medicine, 1655–1675) in view of Hei et al (U.S. PGPUB 2002/0192632), Hess et al, (2002, U.S. Patent 6,447,987), and Cardoso et al (1998, Transfusion, 38(10): 905–907) as applied to claims 1-5, 10-13 and 15 above, and further evidenced by Beutler et al (2006, Blood 107: 1747-1750).
Regarding claim 7, Luce teaches four whole blood samples are 500 mL each (see page 1656).  
The teachings of Luce in view of Hei, Hess, and Cardoso are discussed and relied upon above. 
Luce in view of Hei, Hess, and Cardoso does not teach the levels of in the blood samples. 
Regarding claim 7, Beutler teaches the concentration of hemoglobin in whole blood is about                          
                            12.88
                            -
                            15.43
                             
                            g
                            *
                            d
                            
                                
                                    L
                                
                                
                                    -
                                    1
                                
                            
                        
                     (see Table 2 on page 1748) and therefore there are between about                         
                            64
                        
                    -77 g of hemoglobin in Luce’s RBC units (concentrated from 500 mL whole blood).

Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

Claims 9 remains rejected under 35 U.S.C. 103(a) as being unpatentable over Luce et al (2008, Critical Care Medicine, 1655–1675) in view of Hei et al (U.S. PGPUB 2002/0192632), Hess et al, (2002, U.S. Patent 6,447,987), and Cardoso et al (1998, Transfusion, 38(10): 905–907) as applied to claims 1-5, 10-13 and 15 above, and further evidenced by Prince et al (2002, U.S. Patent 6,491,819).
The teachings of Luce in view of Hei, Hess, and Cardoso are discussed and relied upon above. 
Luce in view of Hei, Hess, and Cardoso does not teach filtering out poorly deformable RBCs.
Regarding claim 9, Prince teaches methods of separating blood using filtration that allows only for the passage of deformable RBCs to pass through the filter and be collected (see col. 5 – col. 6).
A person of ordinary skill in the art would have had a reasonable expectation of success in filtering out poorly deformable RBCs because Prince teaches methods of separating blood using filtration that allows only for the passage of deformable RBCs to pass through the filter and be collected. The skilled artisan would have been motivated to filter out poorly deformable RBCs because Prince establishes that this is a useful process for separation of blood products. 
.

Claims 14 remains rejected under 35 U.S.C. 103(a) as being unpatentable over Luce et al (2008, Critical Care Medicine, 1655–1675) in view of Hei et al (U.S. PGPUB 2002/0192632), Hess et al, (2002, U.S. Patent 6,447,987), and Cardoso et al (1998, Transfusion, 38(10): 905–907) as applied to claims 1-5, 10-13 and 15 above, and further evidenced by Fast et al (2007, Blood 110(11): 2897).
The teachings of Luce in view of Hei, Hess, and Cardoso are discussed and relied upon above. 
Luce in view of Hei, Hess, and Cardoso does not teach the inactivating residual while blood cells in the RBC component.
Regarding claim 14, Fast teaches transfusion of blood products containing white blood cells (WBC) can result in the induction of immune responses that can negatively impact the recipient, and therefore that residual while blood cells in the RBC component can and should be inactivated.
A person of ordinary skill in the art would have had a reasonable expectation of success in inactivating residual while blood cells in the RBC component because Fast teaches that residual while blood cells in the RBC component can and should be inactivated. The skilled artisan would have been motivated to inactivate residual while blood cells in the RBC component because Fast teaches transfusion of blood products containing white blood cells (WBC) can result in the induction of immune responses that can negatively impact the recipient. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

Response to Arguments
Applicant's arguments filed 9/23/2021 have been fully considered but they are not persuasive. 
Applicant highlights that the primary reference Luce does not teach pooling blood in the method of preparing transfusion products. Applicant then alleges that Hess teaches pooling blood for the purpose of studying storage solutions for blood components, and does not teach using the blood for clinically purposes. It is noted that while the claimed method is drawn to a method of preparing transfusion products, the method does not recite a step of using the transfusion products for clinically purposes. Furthermore, Hess specifically states in the abstract “[a]dditive solutions and processes in accordance with the present invention allow the viable storage of human RBCs for an extended period of time in a solution which is directly infusible in humans.” Therefore Hess is specifically concerned with making blood products that can be “directly infusible in humans”, and therefore Hess’ blood products read on transfusion products. While the applicant continues by providing their opinion that those of skill in the art would not be motivated to pool blood products, as both the Hess and Cardoso references both teach pooling blood products, and since the applicant has not provided any evidence to support their opinion, this argument is not persuasive. 
Applicant alleges that the Cardoso reference teaches pooling blood transfusion samples in small amounts so the said pooled samples can be tested, and applicant concludes that Cardoso does not provide motivation to pool larger blood samples. As an initial matter, it is noted that the independent claim does not require any specific quantity in the blood component samples, and the independent claim only requires that any one portion of the blood components are made in the method. As discussed above, the Cardoso reference is not the only reference that teaches pooling blood, as the Hess references teaches pooling blood samples while the Cardoso further provides motivation to use Hess’ pooling step for transfusion products. The examiner did not allege that any one signal reference teaches all of the features of the instant 
Applicant alleges that none of the other secondary references remedy the deficiencies alleged above. However, as applicant’s arguments above were not persuasive, this argument is not persuasive. 
Conclusion
No claims are free of the art. No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.M/Examiner, Art Unit 1653                                                                                                                                                                                                        /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653